ORDER
This matter came before the Court on the Joint Petition for Reprimand by Consent submitted by the Attorney Grievance Commission of Maryland, Petitioner, and Gary Francis Stern, Respondent. The Court having considered the Petition, it is this 24th day of January, 2003,
ORDERED, by the Court of Appeals of Maryland that the Respondent, Gary Francis Stern, be, and he is hereby, reprimanded for his violation of Rules 1.2(a), 1.7(b) and 1.15 of the Maryland Rules of Professional Conduct, and Maryland Rule 16-607 by his improper handling of client funds.